Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,086,591 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards substantially the same subject matter. The “audio signal classifier,” “input volume detector,” etc. of 11,086,591 A1 are implemented by a processor running instructions from a memory (see at least ¶0059).

Instant Application
US 11,086,591 A1
1. An apparatus, comprising: at least one memory; instructions; and at least one processor to execute the instructions to: analyze, with a neural network, a parameter of an audio signal associated with a first volume level to determine a classification group associated with the audio signal; determine an input volume of the audio signal; determine a classification gain value based on the classification group; determine an intermediate gain value as an intermediate between the input volume and the classification gain value by applying a first weight to the input volume and a second weight to the classification gain value; apply the intermediate gain value to the audio signal, the intermediate gain value to modify the first volume level to a second volume level; and apply a compression value to the audio signal, the compression value to modify the second volume level to a third volume level that satisfies a target volume threshold.
1. An apparatus, comprising: an audio signal classifier to analyze, with a neural network, a parameter of an audio signal associated with a first volume level to determine a classification group associated with the audio signal; an input volume detector to determine an input volume of the audio signal; a volume adjuster to: determine a classification gain value based on the classification group; determine an intermediate gain value as an intermediate between the input volume and the classification gain value by applying a first weight to the input volume and a second weight to the classification gain value; and apply the intermediate gain value to the audio signal, the intermediate gain value to modify the first volume level to a second volume level; and a dynamic range compressor to apply a compression value to the audio signal, the compression value to modify the second volume level to a third volume level that satisfies a target volume threshold.
2. The apparatus of claim 1, wherein the processor is to execute the instructions to determine if a source of the audio signal has changed.
2. The apparatus of claim 1, further including a source change determiner to determine if a source of the audio signal has changed.
3. The apparatus of claim 2, wherein the processor is to execute the instructions to determine if the source of the audio signal has changed is based on at least one of (1) a comparison of a current compressor gain associated with the audio signal to a previous compressor gain associated with the audio signal, (2) a comparison of a RMS power associated with the audio signal to a previous RMS power associated with the audio signal, or (3) a comparison of a current audio sample value associated with the audio signal to a previous audio sample value associated with the audio signal.
3. The apparatus of claim 2, wherein the source change determiner determines if the source of the audio signal has changed is based on at least one of (1) a comparison of a current compressor gain associated with the audio signal to a previous compressor gain associated with the audio signal, (2) a comparison of a RMS power associated with the audio signal to a previous RMS power associated with the audio signal, or (3) a comparison of a current audio sample value associated with the audio signal to a previous audio sample value associated with the audio signal.
4. The apparatus of claim 2, wherein the processor is to execute the instructions to, in response to determining the source of the audio signal has changed, reset the intermediate gain value of the audio signal.
4. The apparatus of claim 2, wherein the volume adjuster is further to, in response to determining the source of the audio signal has changed, reset the intermediate gain value of the audio signal.
5. The apparatus of claim 1, wherein the classification group is associated with at least one of a (1) a genre of music represented by the audio signal, (2) a time period of music represented by the audio signal, or (3) a presence of an instrument in music represented by the audio signal.
5. The apparatus of claim 1, wherein the classification group is associated with at least one of a (1) a genre of music represented by the audio signal, (2) a time period of the music represented by the audio signal, or (3) a presence of an instrument in the music represented by the audio signal.
6. The apparatus of claim 1, wherein the processor is to execute the instructions to determine a fourth volume level over a first time period does not fall within the target volume threshold, the first time period occurring after a second time period, the third volume level associated with the second time period, and adjust the compression value to fifth volume level, an adjusted compression value to modify the fourth volume level to the fifth volume level that satisfies the target volume threshold.
6. The apparatus of claim 1, wherein: the input volume detector is further to determine a fourth volume level over a first time period does not fall within the target volume threshold, the first time period occurring after a second time period, the third volume level associated with the second time period; and the dynamic range compressor is further to adjust the compression value to fifth volume level, the adjusted compression value to modify the fourth volume level to a fifth volume level that satisfies the target volume threshold.
7. The apparatus of claim 1, wherein the target volume threshold is within five decibels relative to full scale (dBFS) to twenty-one dBFS.
7. The apparatus of claim 1, wherein the target volume threshold is within five decibels relative to full scale (dBFS) to twenty-one dBFS.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-12, 14, 19, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2017/0048615 A1) hereinafter “Son,” in view of Lu et al. (US 2018/0068670 A1) hereinafter “Lu.”
As to claim 8, Son discloses an apparatus (Fig. 1b), comprising: 
at least one memory (¶0011, ¶0058. Memory storing methods for processing.); 
instructions (¶0011, ¶0058. Memory storing methods for processing.); and 
at least one processor to execute the instructions (¶0011, ¶0058. Processor functionally connected to the memory.) to: 
detect a change in an input audio signal (Son, ¶0071-0072. Audio signal detected during voice call, music playback, etc. The processor determining property information based on voice or music implies that a change in source (voice call or music playback) is determined.); 
determine an input volume of the input audio signal (Son, ¶0072-0074, Figs. 1b and 2. Processor checks volume level of the audio signal.); 
determine a classification group for the input audio signal (Son, ¶0072-0074, Figs. 1b and 2. Processor checks the property information of the audio signal. Property information includes number of channels, audio quality, audio type (voice, music, etc.), and volume level.);  and 
adjust a compression value of the input audio signal to modify the gain- adjusted volume to a target volume within a target volume range (Son, ¶0074, Figs. 1b and 2. Processor may adjust the dynamic range corresponding to the volume level of the audio signal in such a way of increasing the dynamic range when the energy level of the input audio signal is greater than a predetermined energy level and of decreasing the dynamic range when it is less than or equal to the predetermined level.).	
Son does not expressly disclose determine a classification gain based on the classification group and the input volume; 
determine a target gain value by applying a weight to the input volume and the classification gain; and
apply the target gain value to the input audio signal to provide a gain-adjusted volume.
Son in view of Lu discloses determine a classification gain based on the classification group and the input volume (Lu, ¶0264 and ¶0269. “The volume leveler continuously measures the loudness of an audio signal in some manner and then modifies the signal by an amount of gain that is a scaling factor to modify the loudness of an audio signal and usually is a function of the measured loudness, the desired target loudness, and several other factors.” “A volume leveler controller 2000 may comprise an audio classifier 200 for continuously identifying the audio type (such as content type and/or context type) of an audio signal; and an adjusting unit 300C for adjusting a volume leveler in a continuous manner based on the confidence value of the audio type as identified.”); 
determine a target gain value by applying a weight to the input volume and the classification gain (Lu, ¶0264 and ¶0269. “The volume leveler continuously measures the loudness of an audio signal in some manner and then modifies the signal by an amount of gain that is a scaling factor to modify the loudness of an audio signal and usually is a function of the measured loudness, the desired target loudness, and several other factors.” “A volume leveler controller 2000 may comprise an audio classifier 200 for continuously identifying the audio type (such as content type and/or context type) of an audio signal; and an adjusting unit 300C for adjusting a volume leveler in a continuous manner based on the confidence value of the audio type as identified.”); and
apply the target gain value to the input audio signal to provide a gain-adjusted volume (Lu, ¶0018 and ¶0264. Volume leveler modifies the gain.).
Son and Lu are analogous art because they are from the same field of endeavor with respect to audio classification.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust the volume, as taught by Lu. The motivation would have been to prevent the user from having to adjust the volume frequently (Lu, ¶0263) and to prevent non-information signals, such as noise, from being boosted to loud volumes (Lu, ¶0266).
As to claim 10, Son does not expressly disclose wherein the classification group is associated with at least one of: (1) a genre of music represented by the input audio signal; (2) a time period of music represented by the input audio signal; or (3) a presence of an instrument in music represented by the input audio signal.
Son in view of Lu discloses wherein the classification group is associated with at least one of: (1) a genre of music represented by the input audio signal; (2) a time period of music represented by the input audio signal; or (3) a presence of an instrument in music represented by the input audio signal (Lu, ¶0118 and ¶0196. Music classified based on genre, instruments, tempo, etc.).
The motivation would have been for more specified adjustments.
As to claim 11, Son does not expressly disclose wherein the processor is to execute the instructions to determine the classification group based a comparison of one or more characteristics of the input audio signal with a trained machine leaning model.
Son in view of Lu discloses wherein the processor is to execute the instructions to determine the classification group based a comparison of one or more characteristics of the input audio signal with a trained machine leaning model (Lu, ¶0108. “The audio classifier 200 is for classifying an audio signal into at least one audio type in real time. It automatically identifies the audio types of the content on playback. Any audio classification technologies, such as through signal processing, machine learning, and pattern recognition, can be applied to identify the audio content.”).
The motivation would have been identifying the audio type of the content in real time (Lu, ¶0108) and to constantly improve the identification. 
As to claim 12, Son in view of Lu discloses wherein the processor is to execute the instructions to detect the input volume by at least one of: (1) determining an average input volume of the input audio signal over a period of time; (2) determining a deviation of the input volume of the input audio signal over a period of time; or (3) determining one or more instantaneous volume values (Son, ¶0072-0074, Figs. 1b and 2. Processor checks volume level of the audio signal. I.e. Instantaneous volume value.)
As to claim 14, Son does not expressly disclose wherein the processor is to execute the instructions to determine the classification gain using a single gain value representative of a classification group based on at least one of an average dynamic range or an average volume observed in a training data for the classification group.
Son in view of Lu discloses wherein the processor is to execute the instructions to determine the classification gain using a single gain value representative of a classification group based on at least one of an average dynamic range or an average volume observed in a training data for the classification group (Lu, ¶0108, ¶0110 and ¶0269. Adjusting unit 300 adjusts audio parameters including gain based on classification of audio signal from machine learning. One of ordinary skill in the art would have found it obvious that learning would average data in order to improve accuracy.).
The motivation would have been identifying the audio type of the content in real time (Lu, ¶0108) and to constantly improve the identification. 
As to claim 19, it is directed towards substantially the same subject matter as claim 8 and is therefore rejected using the same motivation as claim 8 above.
As to claims 21-23 and 25, they are rejected under claim 19 using the same motivation as claims 10-12 and 14 above.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Lu, as applied to claims 8 and 19 above, and further in view of Crockett et al. (US 2009/0220109 A1), hereinafter “Crockett.”
	As to claim 9, Son in view of Lu does not expressly disclose wherein the processor is to execute the instructions to detect the change in the input audio signal if a source of the input audio signal has changed based on at least one of: (1) a comparison of a current compressor gain associated with the input audio signal to a previous compressor gain associated with the input audio signal; (2) a comparison of a RMS power associated with the input audio signal to a previous RMS power associated with the input audio signal; or (3) a comparison of a current audio sample value associated with the input audio signal to a previous audio sample value associated with the input audio signal.
Son in view of Lu as modified by Crockett discloses wherein the processor is to execute the instructions to detect the change in the input audio signal if a source of the input audio signal has changed based on at least one of: (1) a comparison of a current compressor gain associated with the input audio signal to a previous compressor gain associated with the input audio signal; (2) a comparison of a RMS power associated with the input audio signal to a previous RMS power associated with the input audio signal; or (3) a comparison of a current audio sample value associated with the input audio signal to a previous audio sample value associated with the input audio signal (Crockett, ¶0030 and Fig. 2. Spectral content of successive audio samples compared.).
Son, Lu, and Crockett are analogous art because they are from the same field of endeavor with respect to audio signal identification.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to compare successive samples, as taught by Crockett. The motivation would have been to identify changes in auditory event boundaries where gain changes are necessary (Crockett, Abstract).
As to claim 20, it is rejected under claim 19 using the same motivation as claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654